          Case 19-35298 Document 51 Filed in TXSB on 12/03/19 Page 1 of 2

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 In re:                                                   §                       Case No. 19-35298
                                                          §                        (Chapter 11)
 Prestige Heating and Air
 Conditioning, LLC


           MOTION FOR RELIEF FROM THE STAY REGARDING NON-EXEMPT PROPERTY
                         AND WAIVER OF §362(E) REQUIREMENT

THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF YOU OBJECT TO THE GRANTING OF RELIEF
FROM THE AUTOMATIC STAY, YOU SHOULD CONTACT THE MOVANT IMMEDIATELY TO TRY TO REACH AN
AGREEMENT. IF YOU CANNOT REACH AN AGREEMENT, YOU MUST FILE A WRITTEN RESPONSE AND SEND A
COPY TO MOVANT NOT LATER THAN JANAURY 6, 2020 AND YOU MUST ATTEND THE HEARING.

THE COPY SENT TO THE MOVANT MUST BE DELIVERED BY HAND OR ELECTRONIC DELIVERY IF IT IS SENT
LESS THAN 7 DAYS PRIOR TO THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE HEARING MAY
BE AN EVIDENTIARY HEARING AND THE COURT MAY GRANT OR DENY RELIEF FROM THE STAY BASED ON
THE EVIDENCE PRESENTED AT THIS HEARING.     IF A TIMELY OBJECTION IS FILED, THE COURT WILL
CONDUCT A HEARING ON THIS MOTION ON JANUARY 13, 2020 AT 1:30 P.M. IN COURTROOM 402, AT 515 RUSK
STREET HOUSTON, TX 77002.

1. This motion requests an order from the Bankruptcy Court authorizing the person filing this motion to foreclose
on or to repossess the property that is identified in paragraph 3.
2. Movant: Santander Consumer USA Inc. dba Chrysler Capital.
3. Movant, directly or as agent for the holder, holds a security interest in:
                        2014 Dodge Ram 1500                   VIN#1C6RR6ST0ES445980 (Vehicle “A”)
                        2014 Dodge Ram 1500                   VIN#1C6RR6FT4ES234324 (Vehicle “B”)
4. Movant has reviewed the schedules filed in this case. The property described in paragraph 3 is n o t
claimed as exempt by the debtor.
5. Type of collateral (e.g., Home, Manufactured Home, Car, Truck, Motorcycle): Trucks.
6. Debtor’s scheduled value of property: Schedule is silent as to value of Vehicles.
7. Movant’s estimated value of property: $17,825.00 (Vehicle “A”); $15,537.50 (Vehicle “B”).
8. Total amount owed to movant: $14,195.30 (Vehicle “A”); $9,931.41 (Vehicle “B”).
9. Estimated equity (paragraph 7 minus paragraph 8): $3,629.70 (Vehicle “A”); $5,606.09 (Vehicle “B”).
10. Total pre and post-petition arrearages: $1,879.72 (Vehicle “A”); $2,006.38 (Vehicle “B”).
11. Total post-petition arrearages: $1,110.12 (Vehicle “A”); $1,120.92 (Vehicle “B”).
12. Amount of unpaid, past due property taxes, if applicable: $ N/A.
13. Expiration date on insurance policy, if applicable: N/A.
14.        X      Movant seeks relief based on the debtor’s failure to make payments. Debtor’s payment history
is attached as exhibit “A.” Movant represents that the attached payment history is a current payment history
reflecting a l l payments, advances, charges and credits from the beginning of the loan. Movant further represents
that the payment history is self-explanatory or can be interpreted by application of coding information that is also
attached. Movant acknowledges that the Court may prohibit the use of parol evidence to interpret a payment history
that does not satisfy these representations.
15.              _. Movant seeks relief based on the debtor’s failure to provide a certificate of insurance reflecting
insurance coverage as required under the debtor’s pre-petition contracts.
16. If applicable: Name of Co-Debtor:        N/A                             .
            Case 19-35298 Document 51 Filed in TXSB on 12/03/19 Page 2 of 2



 17. Based on the foregoing, movant seeks termination of the automatic stay to allow movant to foreclose or repossess
 the debtor’s property and seeks to recover its costs and attorneys’ fees in an amount not to exceed the amount listed in
 paragraph 9.
 18. Movant certifies that prior to filing this motion an attempt was made to confer with the Debtor’s attorney either
 by telephone, by e-mail or by facsimile, by the following person: Michelle Cardone on the following date: November
 27, 2019.

        An agreement could not be reached. If requested by debtor or debtor’s counsel, a payment history in the form
 attached to this motion was provided at least two days, excluding intermediate weekends and holidays, before this
 motion was filed.


Date: December 3, 2019                                Respectfully submitted,

                                                      /s/ Beverly Cahill
                                                      The Sundmaker Firm, LLC
                                                      State Bar No.: 24031785
                                                      3131 McKinney, Ste. 600
                                                      Dallas, TX 75204
                                                      Telephone: (972) 869-9026
                                                      Fax: (504) 568-0519
                                                      E-mail: beverly@sundmakerfirm.com
                                                      ATTORNEYS FOR MOVANT

                        Certificate of Service and Certificate of Compliance with BLR 4001

        A copy of the Motion for Relief from the Stay Regarding Non-Exempt Property and waiver of §362(e)
Requirement was served on the persons shown on exhibit “1” at the addresses reflected on that exhibit on December 3,
2019 by means of prepaid United States first class mail and/or electronic mail. Movant certifies that movant has complied
with Bankruptcy Local Rule 4001.

                                             /s/ Beverly Cahill
                                             Beverly Cahill
